 III the Matter of THE LELAND ELECTRIC COMPANY, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINE WORK-ERS, CIO,LOCAL 804,PETITIONERCaseNo. 9-RC-704.-Decided April 17, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Alan A.Bruckner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affimed 1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.As the result of a Board-conducted election, the Intervenor'sLocal 804 was certified in 1937 as the exclusive bargaining representa-tive of the same group of employees the Petitioner now seeks to repre-sent.Thereafter, the Employer and the certified union entered intoa contractual relationship which has continued without interruption.the most recent contract having been executed April 18, 1947, andautomatically renewed May 31, 1948, to remain effective through May31, 1950.One of the signatories to this contract was a representativeof the Intervenor, which asserts that the contract is a bar to thisproceeding.IThe hearing officer referred to the Board a motion of the Intervenor, United Electrical,.Radio and machine workers of America, to dismiss the petition on the ground that a cur-rent contract between the Employer and its Local 804 is a bar to this proceeding.For thereasons stated hereinafter, the motion is denied.89 NLRB No. 69.497 -498DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the contract contains a maintenance of membership pro-vision the certified union was never authorized in an election pursuantto Section 9 (e) of the Act to enter into any form of union-security pro--vision.The contract also contains in Article XV the following clause :"In the event any of the terms of the agreement are affected by subse-quent law or government decree, the terms of the Agreement shall bemodified thereby." Since the effective date of the Act the parties to thecontract have not enforced the maintenance of membership provisionbut neither have they entered into any written agreement to defer itsoperation because, as the Intervenor asserts, the parties relied onthe presence of Article XV as curing any illegality.We regard thelanguage of Article XV not as deferring the operation of the union--security provision but as permitting the provision to remain effectiveuntil declared void by decree of a court or other proper tribunal.2Theunauthorized union-security provision not having been rendered in-,operative by written agreement, the contract containing it cannot..constitute a bar to the determination of representatives even thoughthe parties have not enforced such provision since it became unlawful.3We find, therefore, that a question affecting commerce exists.,concerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees in theEmployer's Dayton, Ohio, plant, excluding office and clerical em-ployees, guards, professional employees, and all supervisors as de-fined in the Act,-constitute a unit appropriate for the purposes of,collective bargaining within the meaning of Section 9 (b) of the Act..DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election byIUnique Art ManufacturingCo., 83 NLRB 1250. InWyckoff Steel Company,86 NLRB1318 and inBarium Steel and Forge, Inc.,88 NLRB 564, on which the Intervenor relies,the contracts specifically provided that their union-security provisions would becomeeffective only if and when consistent with existing law.3Bond Stores, Inc.,81 NLRB 1177;Reading Hardware Co.,85 NLRB 610. The con-tract,although originally executed before enactment of the amended Act, was auto-matically renewed after the amended Act's effective date, and thus the maintenance ofmembership provision comes within the Act's proscription.C.Hager &SonsHinge Manu-Jacturing Company,80 NLRB 163;Joseph A. Goddard Company,83 NLRB 605.A Implicit in the position taken by the Intervenor is the present nonexistence of anylocal affiliated with it which, either individually or in conjunction with the UE, is engagedin bargaining in behalf of the Employer's employees in the unit in which the election isdirected.The record, however, fails to establish conclusively the nonexistence of any suchlocal.If such a local exists, UE's participation in the election directed herein is condi-tioned upon such local's full compliance with Section 9 (f), (g), and (h) of the Act.[By Order dated April 28, 1950, the Board granted the Intervenor, United Electrical,Radio and Machine Workers of America, permission to withdraw its name from the ballot.] THE, LELAND ELECTRIC COMPANY499secret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union of Electrical, Radio and Machine Workers,CIO, Local 804.889227-51-vo1. 89-33